Citation Nr: 0948778	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-23 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD, bipolar disorder and depression, 
for the purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1991.  
He died in January 2006, and the appellant seeks benefits as 
his surviving spouse.  
 
This matter is an appeal of a decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  However, the appeal is from the Phoenix, 
Arizona, RO.

The appellant testified before the undersigned Veterans Law 
Judge in August 2009.  


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died 
in January 2006 at the age of 39 years from injuries due to 
blunt impact to the head after jumping out of a moving 
vehicle.  

2.  The Veteran was not service-connected for any disorder at 
the time of his death.  

3.  The cause of the Veteran's death is unrelated to active 
duty service or any incident thereof.

4.  Prior to his death, the Veteran was diagnosed with 
psychiatric disorders such as PTSD, bipolar disorder and 
depression.  

5.  The Veteran did not engage in combat with the enemy.  

6.  The evidence of record does not corroborate the Veteran's 
claimed in-service stressor.

7.  The Veteran's psychiatric disorders were not manifest in 
service or for many years thereafter, and are not shown to 
have been related to service.


CONCLUSIONS OF LAW

1.  A service-connected disability or a disorder incurred in 
service did not cause, or contribute substantially or 
materially to the cause of, the Veteran's death.  38 U.S.C.A. 
§§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.312 (2009).

2.  The causes of the Veteran's death, injuries due to blunt 
impact to the head, were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2009).

3.  A psychiatric disorder, to include PTSD, bipolar disorder 
and depression, was not incurred in or aggravated by active 
service, and no accrued benefits are payable.  38 U.S.C.A. §§ 
1110, 1112, 1116, 5103(a), 5103A, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309, 3.1000, 4.125 
(2009).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Entitlement to Service Connection for the Cause of the 
Veteran's Death

In order to establish entitlement to service connection for 
the cause of a Veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2009).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2009).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2008).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

The law further provides that "[i]f the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1) (2009).  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy or that the Veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the Veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

According to the Appellant's statements at her hearing in 
August 13, 2009, as well as the January 2006 death 
certificate, the Veteran and the appellant were traveling 
together in the appellant's vehicle en route to a hospital 
January 6, 2006.  While the vehicle was on an interstate 
expressway, the Veteran jumped out of the moving vehicle.  

Although the exact details of the Veteran's death are not 
clear, he was found dead on the roadside thereafter, 
apparently having been struck by a vehicle.  The cause of 
death on the death certificate was cerebral contusions and 
lacerations with multiple skull fractures, due to a blunt 
impact to the head.  

The Appellant contends that the Veteran's psychiatric 
disorder was a contributing cause of the accident.  She 
specifically asserted that his service in the Navy has caused 
him to suffer from PTSD and delusions that caused him to jump 
out of her vehicle while on the expressway. 

As an initial matter, the Board notes that the Veteran was 
not service-connected for any disability during his lifetime.  
Although the RO granted benefits for nonservice-connected 
pension, this is not tantamount to a service-connected 
disability.  Thus, he had no service-connected disabilities 
at the time of his death that may have caused his death.

Next, the Board will consider whether the Veteran's cause of 
death or was incurred in or aggravated by active duty 
service.  However, a review of the relevant clinical evidence 
of record, including the service treatment records, does not 
contain any evidence which would reasonably lead to a 
conclusion that service connection a psychiatric disorder is 
warranted.  

Here, a July 2004 correspondence indicated that the Veteran's 
service treatment records were unavailable.  Even so, neither 
the Veteran nor the appellant has asserted that there was 
psychiatric symptomatology during active duty.  On the 
contrary, she has conceded in her testimony that he had no 
treatment in service for a psychiatric disorder.  Moreover, 
his DD-214 record of service does not indicate his discharge 
was related to a psychiatric disorder.  

There is no evidence of a psychiatric disorder such as a 
psychosis within a year of separation.  In fact, the first 
indication of a psychiatric disorder was not until April 
2003, although the appellant stated at her August 2009 
hearing that the Veteran was first treated for a psychiatric 
disorder in 2000.  Even so, any psychiatric treatment the 
Veteran may have undergone in 2000 is still nine years after 
his discharge from active duty.  Therefore, a continuity of 
psychiatric symptoms has not been shown.  

	Although there is an absence of documented continuous post-
service symptomatology related to a psychiatric disorder, the 
evidence includes statements and sworn testimony by the 
appellant asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  In this case, the appellant is 
competent to report symptoms because this requires only 
personal knowledge.  Layno, 6 Vet. App. at 470.  
	
	In determining whether statements submitted by the appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the history reported by 
the Veteran and appellant of continued symptomatology since 
active service, while competent, is nonetheless not credible.  
In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1991) and initial 
reported symptoms related to a psychiatric disorder in 
approximately 2000 (nearly a 9-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  The Board finds 
that the absence of treatment records for such a significant 
period of time has higher probative value than any lay 
statements indicating the presence of symptoms during that 
period.  

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
the Veteran's complaints.  However, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's psychiatric disorder to active duty, despite any 
contentions to the contrary.    

In this case, the Veteran was diagnosed on different 
occasions with psychiatric disorders such as a major 
depressive disorder, bipolar disorder, psychosis, mood 
disorder, schizoaffective disorder and cocaine dependence.  
However, these diagnoses were all made many years after 
service, and none of these diagnosed disorders were related 
by evaluating professionals to his active duty service.  

In addition to the above diagnosed disorders, the Veteran was 
diagnosed with PTSD that was reported to be related, in a 
general sense, to his experiences in the Navy.  However, 
service connection for PTSD is not warranted, as he did not 
allege a specific stressor upon which is PTSD could be based.  

As an initial matter, the Veteran's DD-214 indicates that he 
served as a radioman on board a U.S. Navy aircraft carrier.  
While he was awarded the Southwest Asia Expeditionary Medal, 
the evidence does not indicate that he was involved in combat 
as contemplated by 38 C.F.R. § 3.304(f)(1).  Therefore, any 
stressors alleged by the Veteran would require corroboration.  

In this case, the Veteran did not allege a stressor that 
could be corroborated.  The most specific events he alleged 
were a general sense of nightmares, cold sweats and intrusive 
thoughts after witnessing, on television, combat damage 
caused by aircraft from his ship.  However, this type of 
description is not specific enough such that is may be 
corroborated.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the Veteran's own personal 
involvement, was not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, given the lack of specificity 
regarding the asserted stressor events, the Board is unable 
to verify the stressor asserted.  Consequently, service 
connection for PTSD is not warranted.  

Moreover, even if he had PTSD which was related to active 
duty service, service connection for the cause of the 
Veteran's death would not be warranted, as the competent 
evidence does not associate his exiting the moving vehicle to 
PTSD.  

The Board has also considered the appellant's statements and 
sworn testimony asserting a nexus between his psychiatric 
disorders and active duty service, as well as their 
assertions that it ultimately led to his demise. 

While the Board reiterates that the Veteran and appellant are 
competent to report symptoms as they come to him through his 
senses, psychiatric disorders are not the types of disorders 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for the cause of death and there is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.

Entitlement to Service Connection for a Psychiatric Disorder 
for the Purposes of Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits 
. . . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2009).  Moreover, 
an "[a]pplication for accrued benefits must be filed within 
1 year after the date of death."  38 C.F.R. § 3.1000(c) 
(2009).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

But unlike a claim for service connection for the cause of 
the Veteran's death, the adjudication of the claim for 
accrued benefits must be made based upon the evidence on file 
at the time of his death, including any VA medical records 
that must be deemed to have been constructively on file at 
that time.  See 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000(a) (2009); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA records are deemed to be constructively in the 
possession of VA adjudicators and must be obtained).

In this case, the Veteran filed a claim for a psychiatric 
disorder in July 2003.  After his death in January 2006, the 
appellant filed a timely application for entitlement to 
service connection for a psychiatric disorder for purposes of 
accrued benefits.  

However, for the same reasons as above, the competent 
evidence in the claims file prior to the Veteran's death in 
January 2006 does not indicate that a relationship exists 
between his diagnosed psychiatric disorders and active duty 
service.  Moreover, the Veteran did not identify a stressor 
event with enough specificity for it to be corroborated in 
order to support service connection for PTSD.  Therefore, 
service connection for a psychiatric disorder for purposes of 
accrued benefits is denied.  



Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

In this case, the requirements of Hupp were not met in their 
entirety, in that the appellant was not notified as to which 
of the Veteran's disabilities were service connected.  
However, the Board concludes that no prejudice results from 
this notice error, as the Veteran was not service-connected 
for any disorder whatsoever.  

Additionally, based on her statements at the hearing before 
the Board in August 2009, it is clear that the appellant 
understood that the Veteran was not service-connected for a 
psychiatric disorder.  Therefore, remand for such notice 
would only delay resolution of the claim.  

Regarding accrued benefits, the VCAA duty to notify was 
satisfied by way of a letter sent to the appellant in March 
2006 that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed her of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
or her in the procurement of service treatment records and 
other pertinent records, and providing a medical opinion when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and made an adequate attempt to recover the Veteran's service 
treatment records.  The RO formally determined in June 2005 
that the service records are not available.  Further efforts 
to obtain them would be futile.  

Further, the record includes private treatment records.  
Additionally, the appellant was provided an opportunity to 
set forth her contentions during the hearing before the 
undersigned Veterans Law Judge in August 2009.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied. 

Service connection for a psychiatric disorder, to include 
PTSD, bipolar disorder and depression for the purposes of 
accrued benefits is denied.  





______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


